core. CS8S*1 S8G F894 B2-bAK DBeaHTeANLEE Féachad2A700 Paggel bil
gee U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

the Silvio J. Mollo Building
One Saint Andrew 's Plaza
New York, New York 10007

April 24, 2020

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007 MEMO ENDORSED

Re: — United States v. Randy Mena Contreras, 20 Cr. 113 (LAK)
Dear Judge Kaplan:

A conference in the above-captioned case has been adjourned to June 3, 2020. The
Government respectfully requests, with the consent of defense counsel, that the Court exclude time
through the next-scheduled conference under the Speedy Trial Act. Such an exclusion would be
in the interests of justice as it would allow the parties time to continue discussions concerning a
pretrial disposition of this matter. See 18 U.S.C. § 3 161(h)(7)(A).

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: & “cenewk (lean ne
Daniel G. Nessim
Assistant United States Attorney
(212) 637-2486

 

GRANTED. Time excluded to and including June 3, 2020. The interests of justice served thereby
outweigh the interests of the defendant and the public in a speedy trial for reasons stated
above.

OD 27 LoZ

 
